CROCKETT, Justice
(concurring in result) :
I agree in general with the position stated in the main opinion. The freight rate is fixed in the manner provided by law and the correct rate must be charged and paid. Otherwise, the purpose and effect of public supervision of rate structures could be circumvented by connivance. However, I think it is in error to say that the carrier (plaintiff Union Pacific Railroad Company) has no duty to inform the shipper (defendant here) as to what the correct rate is. It is my view that it does have such a duty, both legally and morally.1 But if a mistake is made, it must be corrected.
It strikes me as unduly harsh and unrealistic to say that the shipper can hire an attorney or rate expert if he wants to know the correct rate. This is particularly impractical and onerous on small shippers or individual casual shippers. While it is somewhat rare that the need arises, if there is doubt about the correct rate as stated by the carrier, the Public Service Commission and the Interstate Commerce Commission both have personnel trained and available to assist in giving such information. Therefore, I concur in the Court’s decision herein, limited by what I have said above.
TUCKETT, J., concurs in the views expressed in the opinion of Crockett, J.

. This is said notwithstanding eases such as W. G. Goodnow Go. v. Northern Pao. R. Co., 136 Minn. 420,162 N.W. 619.